United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
U.S. POSTAL SERVICE, WEST
SACRAMENTO POSTAL & DISTRIBUTION
CENTER, West Sacramento, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1664
Issued: December 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 7, 2007 appellant filed a timely appeal from a March 22, 2007 nonmerit decision
of the Office of Workers’ Compensation Programs that denied his request for reconsideration.
Because more than one year has elapsed from the last merit decision dated October 18, 2005 to
the filing of this appeal on June 7, 2007, the Board lacks jurisdiction to review the merits of
appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
without conducting a merit review.
FACTUAL HISTORY
On November 28, 2002 appellant, then a 50-year-old casual employee, filed an
occupational disease claim stating that he developed back pain in the performance of duty. He
did not initially stop work but worked light-duty assignments in 2002. Appellant’s temporary

appointment expired on December 27, 2002. The Office subsequently developed appellant’s
claim as a traumatic injury and accepted a lumbosacral strain.
In a January 5, 2003 report, Dr. Rabindra Prasad, a chiropractor, diagnosed lumbosacral
sprain/strain and paravertebral myospasm. On January 15, 2003 he noted reviewing x-rays and
diagnosed lumbar vertebral subluxation, disc degeneration and paravertebral myospasm.
Additionally, appellant submitted progress reports from Dr. Prasad.
On April 20, 2004 appellant claimed compensation from December 27, 2002 to
March 31, 2004. He also submitted a form dated January 28, 2003, claiming compensation for
leave without pay from December 26, 2002 to January 2, 2003. Appellant provided a
January 20, 2003 attending physician’s report from Dr. Prasad diagnosing lumbar vertebral
subluxation, disc degeneration and paravertebral myospasm. In an April 3, 2004 statement, he
explained that he sought compensation as he was “refused duty within my limitations for my
accepted back condition.” Appellant stated that he was laid off by the employing establishment
when he became unable to perform his duties.
In an April 29, 2004 statement of accepted facts, the Office indicated that appellant
performed light-duty work after his accepted October 28, 2002 injury and “resigned after an
apparent back injury following a car accident in December 2002.”
In a June 10, 2004 report, Dr. John Randall Chu, a Board-certified orthopedic surgeon
and a second opinion physician, noted reviewing the medical evidence and listed findings on
examination. He concluded that appellant’s lumbar strain was directly related to his October 28,
2002 injury but that his diagnosed disc bulge was preexisting and likely age related. Dr. Chu
opined that appellant had continuing discomfort due to his lumbar strain but was not disabled at
any time and that objective findings did not support continuing disability. In a June 9, 2004
work capacity evaluation, he advised that appellant could work with restrictions.
By decision dated December 15, 2004, the Office denied appellant’s claim for wage-loss
compensation from December 27, 2002 to March 31, 2004.
Appellant requested an oral hearing that was held on July 21, 2005. He testified that his
casual employee position came up for renewal every three months but that he had worked three
years prior to his termination on December 27, 2002. Appellant also submitted evidence that
included an April 13, 2004 report from Dr. Firdos Sheikh, a Board-certified neurologist, who
noted appellant’s history of injury on October 28, 2002 and diagnosed several conditions. In a
July 20, 2005 electromyogram (EMG) report, Dr. Sheikh noted “evidence of denervation in the
right L5-S1 lumbosacral levels.” She provided a corresponding attending physician’s report
diagnosing lumbar radiculopathy. On July 31, 2005 appellant claimed compensation from
March 31, 2004 to January 30, 2005. He also provided an employing establishment “notification
of personnel action” form recording an appointment expiration date of December 27, 2002, and
an earlier notification of personnel action recording an appointment expiration date of
January 1, 1999. Additionally, appellant resubmitted April 5 and May 5, 2003 progress reports
from Dr. Prasad’s practice and the March 13, 2004 report from Dr. Sheikh. On August 17, 2005
appellant’s representative reiterated that appellant’s claim was based on the fact that the
employing establishment discontinued his limited-duty job. He also argued that the employing

2

establishment’s notification of personnel action form indicated that appellant was terminated “as
a direct result of his October 28, 2002 injury.” Appellant’s representative concluded that the
employing establishment “refused him continued limited duty by improperly terminating his
employment, which is why [appellant] ceased working.”
By decision dated October 18, 2005, the hearing representative affirmed the denial of
appellant’s compensation claim.
On March 22, 2006 Dr. Sheikh noted appellant’s complaints of persistent neck and lower
back pain. She reiterated her previous diagnoses. Although Dr. Sheikh noted that appellant was
able to work light duty, she concluded: “Based on [appellant’s] persistent complaints since his
injury on October 28, 2002, it appears his pain is related to the primary insult.” In a May 8, 2006
addendum, she explained that appellant had an abnormal magnetic resonance imaging (MRI)
scan, which indicated “with reasonable certainty that his traumatic injury is the [cause of] his
medical condition.” Dr. Sheikh reiterated that appellant was capable of light-duty work.
Appellant also provided evidence concerning his motor vehicle accidents on August 27,
2000 and September 19, 2003.
On August 18, 2006 appellant requested reconsideration. His representative based the
reconsideration request on three arguments. First, he asserted that, although appellant was
retained as a “casual/temporary employee,” he was not informed that his period of employment
would end on December 27, 2002 until after his October 28, 2002 injury. The representative
concluded that this supported that appellant was terminated due to his injury. Second, he
reiterated that appellant’s claim was not based on disability for work, but rather on the fact that
the employing establishment denied him limited duty. Finally, appellant’s representative
indicated that appellant was not involved in a motor vehicle accident in December 2002, but was
in fact involved in motor vehicle accidents on August 27, 2000, in which he was not injured and,
on September 19, 2003, after his termination from the employing establishment, in which he
sustained neck injuries. Appellant provided additional factual evidence concerning his
August 27, 2000 motor vehicle accident.
By decision dated March 22, 2007, the Office denied appellant’s request for
reconsideration without conducting a merit review.
LEGAL PRECEDENT
Under section 8128 of the Federal Employees’ Compensation Act, the Office has
discretion to grant a claimant’s request for reconsideration and reopen a case for merit review.
Section 10.606(b)(2) of the implementing federal regulations provides guidance for the Office in
using this discretion.1 The regulations provide that the Office should grant a claimant merit
review when the claimant’s request for reconsideration and all documents in support thereof:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
1

20 C.F.R. § 10.606(b)(2) (1999).

3

“(ii) Advances a relevant legal argument not previously considered by [the
Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].”2
Section 10.608(b) provides that when an application for review of the merits of a claim
does not meet at least one of the three requirements enumerated under section 10.606(b)(2), the
Office will deny the application for reconsideration without reopening the case for a review on
the merits.3 When reviewing an Office decision denying a merit review, the function of the
Board is to determine whether the Office properly applied the standards set forth at section
10.606(b)(2) to the claimant’s application for reconsideration and any evidence submitted in
support thereof.4
ANALYSIS
The Board finds that the Office properly denied appellant’s request for reconsideration
without conducting a merit review, as appellant did not meet any of the above three criteria.5
Appellant did not make any assertions regarding Office error in applying or interpreting a
specific point of law and, therefore, the Office was not required to reopen the claim for a merit
review on that basis. Rather, he based his reconsideration request on several arguments and the
provision of evidence.
Appellant’s August 18, 2006 reconsideration request was based on three main arguments.
First, he asserted that the employing establishment terminated his appointment because of his
injury and submitted his notification of personnel action form with a termination date of
December 27, 2002 in support of his position. The Board finds that this argument was
previously considered by the Office. Appellant testified about his termination at his hearing and
his representative argued the same point in his August 17, 2005 posthearing statement.
Accordingly, the Office was not required to reopen the claim for a merit review based on this
argument.
Second, appellant reiterated that his claim was based on the employing
establishment’s denial of light-duty work, not on his own physical disability. He had previously
advanced this argument in his own statement on April 3, 2004 and in his representative’s
2

Id.

3

20 C.F.R. § 10.608(b) (1999).

4

Annette Louise, 54 ECAB 783 (2003).

5

On appeal, appellant notes that his reconsideration request was dated August 18, 2006 and received by the
Office on August 28, 2006. He asserts entitlement to a merit review as the Office’s decision was issued more than
90 days later, March 22, 2007. The Board notes that the last merit decision was dated October 18, 2005 and
appellant’s August 18, 2006, reconsideration request was filed about 10 months later. Under Office procedures,
“there is no obligation to conduct a merit review on insufficient evidence if the maximum one-year time limit for
requesting review by the Board will have expired within the 90-day period following the Office’s receipt of the
claimant’s reconsideration request.” Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations,
Chapter 2.1602.9 (January 2004). Thus, the Office was not required to conduct a merit review pursuant to its
procedures.

4

posthearing arguments on August 17, 2005. Therefore, the Board finds that this is not a new and
relevant argument and cannot constitute a basis for reopening appellant’s claim for a merit
review. Finally, appellant asserted that the employing establishment and the Office erroneously
stated that he was in a motor vehicle accident in December 2002. He explained that he was in a
motor vehicle accident on August 17, 2000, in which his passenger was injured but he was not
and in another accident on September 19, 2003 after his employment was terminated, in which
he sustained neck injuries. The Board finds that this argument is not germane to the underlying
question of whether the medical evidence showed he was disabled due to his accepted
employment injury during the claimed period or whether the factual evidence shows that the
employing establishment made appropriate light-duty work available during his temporary
appointment.
Appellant also submitted new medical evidence in support of his reconsideration request;
however, the Board finds that the evidence was not relevant to the underlying issue of whether
appellant had continuing total disability for work during the claimed period. In a March 22,
2006 report, Dr. Sheikh noted that appellant had continuing complaints of lumbosacral pain. She
diagnosed several medical conditions, including lumbosacral radiculopathy and concluded that
based on appellant’s “persistent complaints since his injury on October 28, 2002, it appears his
pain is related to the primary insult.” In her May 8, 2006 addendum, Dr. Sheikh reiterated that
appellant’s initial traumatic injury was the cause of his current medical condition. However, she
also stated that appellant was capable of working in a light-duty assignment. The Board finds
that Dr. Sheikh’s reports are not relevant as she did not address the underlying issue of whether
appellant had continuing total disability for work due to his accepted work injury. Instead, she
indicated that appellant was capable of working. As Dr. Sheikh did not address whether
appellant was totally disabled due to his employment injury during the claimed period, her
reports do not constitute relevant new medical evidence.
Therefore the Board finds that appellant neither asserted that the Office misinterpreted or
misapplied a specific point of law, advanced a relevant legal argument not previously considered
by the Office, or provided new and relevant medical evidence in support of his request for
reconsideration.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration
without conducting a merit review.

5

ORDER
IT IS HEREBY ORDERED THAT the March 22, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 11, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

